Title: To George Washington from Benjamin Lincoln, 22 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War-Office November 22d 1782
                  
                  I have been honored with Your letter of the 11th instant.
                  Many of the articles mentioned in my letter of the 31st ultimo will leave this City in a few days.
                  I have, in an official report to Congress, recommended Colonel Dayton for promotion—and, having met the committee to whom my letter was referred, I pressed the measure as dictated by Justice and Policy—but notwithstanding my representation of it’s propriety, nothing has been done—nor are my hopes that it will suceed by any means sanquine—I think Greaton, Shepard, and Swift will be promoted.
                  The report I made to Congress on my return from Camp appears to be generally approved—those who are not cordial in the matter object to the division and suppose it will have a bad influence as it regards Our Union. this will not, I presume, operate very strongly on the minds of the Members in general—and I think the difficulty will in a few days be obviated.
                  I have the pleasure to transmit your Excellency a resolve which will I believe be very satisfactory to the Officers of the army—those who retire from service will leave it with their proper ranks.
                  The enclosed papers were received some days since from Lieutt Colonel Lytle—I forward them for your Excellency’s perusal only, as the subject of them has been referred to General Greene, for investigation and redress, agreeable to the explanatory resolve passed subsequent to Asgill’s release.  This adds another instance of base and dishonorable conduct to the redundant catalogue of british cruelties.  I have the honor to be, with the most perfect attachment, my dear General, Your obedient humble servant
                  
                     B. Lincoln
                     
                  
               